UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                            No. 03-4052
JUVENILE MALE,
                 Defendant-Appellant.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                Cameron M. Currie, District Judge.
                          (CR-02-388-CMC)

                       Submitted: May 29, 2003

                       Decided: June 12, 2003

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Eric William Ruschky, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. JUVENILE MALE
                              OPINION

PER CURIAM:
   Juvenile Male pled guilty to committing an act of juvenile delin-
quency, as defined in 18 U.S.C. § 5031 (2000). The district court
committed him to official detention for thirty-six months imprison-
ment, in accordance with 18 U.S.C.A. § 5037 (West 2000 & Supp.
2003). Juvenile Male appeals, and his counsel has filed a brief pursu-
ant to Anders v. California, 386 U.S. 738 (1967). Counsel asserts that
in his view, there are no meritorious grounds for appeal. However, he
raises the issues of whether the district court complied with Fed. R.
Crim. P. 11 in accepting the guilty plea, and whether the disposition
was in violation of the law or an incorrect application of the Sentenc-
ing Guidelines. Juvenile Male, informed of his right to file a pro se
supplemental brief, has not done so.
   After reviewing the transcript of the plea proceeding, we conclude
that the district court fully complied with the requirements of Rule 11
in accepting the guilty plea. As to sentencing, the Sentencing Guide-
lines are not necessarily applicable in juvenile delinquency proceed-
ings. U.S. Sentencing Guidelines Manual § 1B1.12 (2001). The
district court carefully followed the statutory directives in arriving at
a disposition in this case. 18 U.S.C. § 5037. Therefore, we find coun-
sel’s claims to be without merit.
   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm the
district court’s judgment. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client.
   We affirm the district court’s finding of juvenile delinquency and
the resulting disposition. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.
                                                            AFFIRMED